Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s election of Group II in the reply filed on August 8, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-16 are cancelled and replaced by claims 23-37. Amended claims 23-37 reflect elected subject matter. Claims 17-19 and 23-37 are pending and under examination. 
Claims 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claims. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/19/2020 and 07/20/2021 are in compliance with the provisions of 37 CFR 1.97, except where noted. Accordingly, the information disclosures are being considered by the examiner. 

Claim Objections
Claims 18, 19, 23, 28, 31, 32, 33, and 37 are objected to because of the following informalities: Claims 18, 19, 23, 28, 31, 32, 33, and 37 include the limitations “preferably” and/or “more preferably.”  MPEP 273.05(d) states, “Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim.” The “preferably” and/or “more preferably” should be removed entirely. Appropriate correction is required.
	
Claim Interpretation
The broadest reasonable interpretation of “risk factor” in claim 36 is risk of infection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “preferably”. The word “preferably” undermines the first limitation of the claim “wherein the patient received intravenous administration” and makes it unclear if the patient is receiving only intravenous administration of the composition or if the patient is receiving both intravenous and oral administration of the composition. 

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation “such as in a group of healthy individuals.” The word “such as” makes it unclear whether the control samples are from a group of healthy individuals or not. If it is not required that the control samples are from a group of healthy individuals, then this preferred embodiment should be removed from the claim. 


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitations “determining a level of at least one additional biomarker” and “determining at least one clinical score.” Although the word “preferably” is used with specific suggestions, the claim is claiming wherein the level of the at least one additional biomarker and/or the at least one clinical score is indicative of whether an initiation or a change of an antibiotic treatment is required. The claim is indefinite because the “wherein” does not change the claim scope, but simply recites a property of the level of a biomarker and/or clinical score. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-19 and 23-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 17-19 and 23-37 are determined to be directed to subject matter that is a natural phenomenon. The rationale for this determination is explained below.

Step 1: It must first be determined if the claim is to a statutory category, and, if so
proceed to step 2A prong 1. The claims are directed to a method of treating a patient and fall within the statutory category of a method. 

Step 2A, prong 1: Prong 1 requires the Examiner to evaluate whether the claim
recites a judicial exception and, if so, proceed to prong 2. In this case, claim 17 is drawn to the judicial exception “…wherein the level of proADM or fragment(s) thereof in said sample is indicative of whether an initiation or a change of an antibiotic treatment is required.” Therefore, claim 17 is drawn to a natural observation of the proADM fragment(s) as they relate to the patient without any human intervention. The remaining claims all depend from claim 17 and so, recite the same judicial exception. 

Step 2A, prong 2: Prong 2 requires the Examiner to evaluate whether the claim
recites additional elements that integrate the exception into a practical application of
that exception and, if not, proceed to step 2B. In order to integrate the recited judicial
exception into a practical application, the claim will apply, rely on, or use the judicial
exception that imposes a meaningful limit such that the claim is more than a drafting
effort to monopolize the judicial exception. Examiners evaluate integration by identifying
additional elements in the claim beyond the judicial exception and evaluating those
elements individually and in combination to determine whether they integrate the
exception into a practical application. Examples that have been found by the Courts in which the exception was not integrated into a practical application include:
Mere instructions to implement an abstract idea on a computer
Adding generic instructions that the judicial exception should be used (“apply
it”)
Adding insignificant extrasolution activity to the exception (“mere data
gathering”)
Generally linking the use of the exception to a particular technological
environment or field of use

In this case, the remaining elements of the claim are directed to a method of measuring (“determining, i.e., observing”) the natural phenomenon or describing the phenomenon itself. For example, limitations “prior to administering said pharmaceutical composition, the patient is determined to be in need of initiation of an antibiotic treatment or of a change in antibiotic treatment by obtaining a sample from said patient, and determining a level of proadrenomedullin (proADM) or fragments(s) thereof in said sample.” Thus, for the purpose of step 2A, prong 2, these elements do not integrate the exception as they describe the exception itself, e.g., where one may observe the natural phenomenon. 
Claims 23-24, 27, 30, 32, and 34-36 only further describe the judicial exception, they cannot add additional elements to the judicial exception, and thus are ineligible for the same reasons. 
Claims 25-26, 28-29, 31, 33, and 37 are “mere data gathering” steps, which as discussed herein and previously, are both necessary to utilize the judicial exception as well as insignificant extrasolution activity. In order to determine a level of proADM, PCT, or fragments(s) thereof, or an additional biomarker and/or clinical score, the levels would first need to be detected. 
Claim 18 does not take into account the level of proADM as evidenced by Angeletti, who teaches that antibiotic treatment is started after suspected bacterial infection regardless of levels of proADM [see Abstract]. The administration of antibiotic treatment would have occurred regardless of proADM levels because antibiotics are known to treat bacterial infections. This claim is unrelated to the judicial exception and is a mere recitation of “apply it.” Therefore, this claim does not integrate the judicial exception. 
Claims 19 and 35 do not take into account the judicial exception. Claim 19 administers antibiotic treatment regardless of what the measured levels are so does not rely on the judicial exception. Claim 35 alters the route of antibiotic treatment regardless of what the measured levels are and so does not rely on the judicial exception. These claims are unrelated to the judicial exception and are a mere recitation of “apply it.” Therefore, these claims do not integrate the judicial exception. The additional elements, alone or in combination, do not apply nor use that exception as every additional element is directed to gathering the necessary data in
order to make the diagnosis determination, or does not properly integrate the exception. 

Step 2B: Where a claim does not integrate the exception, a claim may
nevertheless be patent eligible, for example where additional elements are “significantly
more” than the exception such that the additional elements were unconventional in
combination. Considerations include whether or not the claim adds a specific limitation
or combination of limitations that not well-understood, routine, conventional activity in
the field, which is indicative that an inventive concept may be present; or simply
appends well-understood, routine, conventional activities previously known to the
industry, specified at a high level of generality, to the judicial exception, which is
indicative that an inventive concept may be present. In this case, the discovery is in the correlation between proADM and antibiotic treatment. The limitations in the claim are general to “determining” a level of proADM and include any technique known to detect peptides.
Obtaining a sample and measuring a protein in the sample is conventional
wisdom in the art. The claim is drawn to the necessary data gathering step and only
describes detecting proADM peptides which was already well-known, routine, and conventional. There are many techniques known and routinely used to detect peptides, including specifically proADM peptides or fragments thereof.

	See for example:
 Angeletti (Diagnostic and prognostic role of procalcitonin (PCT) and MR-pro-Adrenomedullin (MR-proADM) in bacterial infections, 2015, APMIS, Volume 123, Pages 740-748)
Bello (Prognostic power of proadrenomedullin in community-acquired pneumonia is independent of aetiology, 2012, European Respiratory Journal, Volume 39, Pages 1144-1155). 
Morgenthaler (Measurement of midregional proadrenomedullin in plasma with an immunoluminometric assay, 2005, Clinical Chemistry, Volume 51, Issue 10, Pages 1823-1829). 

This list is not exhaustive, but illustrates that at the time of or before the instant invention, a method of detecting peptides meeting the criteria of the instantly claimed method of determining a level of proADM, was already publicly known and has been disclosed for measuring proADM peptides. 
Angeletti teaches taking a blood sample for blood culture from patients showing signs and symptoms of systemic inflammatory response (infection) [page 741, left column, fifth paragraph], and measuring (determining) the MR-proADM of patients at admission (T=0) of antibiotic therapy [Abstract]. This supports that all steps of claim 17 are routine and conventional. 
Bello teaches MR-proADM concentrations were determined using sandwich immunoassays and time-resolved amplified cryptate emission measurement [Page 1146, right column, second paragraph], further supporting that the claimed method of determining a level of proADM at the time of the invention was well-known, routine, and conventional. 
Morganthaler teaches that blood samples were collected from intensive care unit wards [page 1825, left column, first and second paragraph] and MR-proADM was measured (determined) in a sandwich immunoluminometric assay [Abstract], further supporting that the claimed method of detecting at the time of the invention was well-known, routine, and conventional. 

In addition to obtaining a sample and measuring proADM peptides in the sample, dependent claims 18-19 and 23-37 only add limitations that further describe the gathering method, or further describe the judicial exception and what it indicates. The limitations of claims 18-19 and 23-37 do not add significantly more to the judicial exception and all limitations are routine and conventional as taught in the prior art. 

See for example:
Angeletti (Diagnostic and prognostic role of procalcitonin (PCT) and MR-pro-Adrenomedullin (MR-proADM) in bacterial infections, 2015, APMIS, Volume 123, Pages 740-748)
Johnson (Intravenous Antibiotics and the Rise of Resistance: A Q&A with Michele Ritter, MD, May 2017, US San Diego Health, Pages 1-3, retrieved from: https://health.ucsd.edu/news/features/pages/2017-05-01-intravenous-antibiotics-q-and-a-ritter.aspx).
Christ-Crain (Procalcitonin Guidance of Antibiotic Therapy in Community-acquired Pneumonia, 2006, American Journal of Respiratory Critical Care Medicine, Volume 174, Pages 84-93)
Pereira (Mid-regional proadrenomedullin: An early marker of response in critically ill patients with severe community-acquired pneumonia, 2016, Portuguese Journal of Pulmonology, Volume 22, Issue 6, Pages 308-314). 

Regarding claim 18, Angeletti teaches that MR-proADM was measured at admission (T=0) of antibiotic therapy (T= 3-5) [Abstract], supporting that the claimed limitation wherein administration of the composition is initiated immediately after determining the level of proADM in the sample was routine and conventional. If the level is indicative of the need for antibiotic treatment, then antibiotic therapy would be administered immediately after determining the levels. This claim is generic to the judicial exception and only further describes the judicial exception itself.
Regarding claims 19, 27, and 35, Johnson teaches that intravenous antibiotics are used for very severe infections because they reach tissues faster and at higher concentration than oral antibiotics, intravenous antibiotics can be used for infections in parts of the body where penetration of oral antibiotics is less effective, and intravenous antibiotics are used for infections that are resistant to oral antibiotics [see page 1, first Question and Answer], supporting that the claimed limitations wherein the patient received intravenous administration of the composition, wherein the antibiotic treatment that requires initiation or change comprises an initiation of or change to intravenous antibiotic treatment, or wherein said patient is receiving oral antibiotic treatment and the change of an antibiotic treatment comprises a change in the route of administration of the antibiotic treatment is routine and conventional. This claim is generic to the judicial exception and only further describes the judicial exception itself.
Regarding claim 23, Angeletti teaches taking a blood sample for blood culture from patients showing signs and symptoms of systemic inflammatory response (infection) [page 741, left column, fifth paragraph], and measuring (determining) the MR-proADM of patients at admission (T=0) of antibiotic therapy [Abstract], supporting that the claimed limitation of the provided sample is isolated from the patient within 12 hours from first contact with medical personal is routine and conventional. In order to obtain a blood sample to measure the proADM, the patient would need to go to a medical facility to have the blood sample taken and necessarily would have the sample taken within 12 hours. Therefore, this claim is a necessary part of the data gathering step.  
Regarding claim 24, Angeletti teaches that the patient was admitted to the ward (emergency department) [page 741, right column, ninth paragraph], supporting that the claimed limitation wherein the patient presents in an emergency department or a primary care unit is routine and conventional. In order to obtain a blood sample to measure the proADM, the patient would need to go to a medical facility to have the blood sample taken. Therefore, this claim is a necessary part of the data gathering step.  
Regarding claim 26, the claimed limitation is nothing more than an additional description of the judicial exception and what it indicates. The level of proADM is indicative of an initiation or a change of an antibiotic treatment, and therefore this is a property of the level itself. Thus, this claim is generic to the judicial exception and only further describes the judicial exception and what it indicates.
Regarding claim 28, Angeletti teaches that the level of proADM in a sample is above 1.27 nmol/L [Table 2]. The level of proADM is indicative of an initiation or a change of an antibiotic treatment, and therefore this is a property of the level itself. Thus, this claim is generic to the judicial exception and only further describes the judicial exception and what it indicates.
Regarding claim 31, Angeletti teaches that the level of PCT is above 0.12ng/ml [Table 2]. The level of PCT is indicative of an initiation or a change of an antibiotic treatment, and therefore this is a property of the level itself. Thus, this claim is generic to the judicial exception and only further describes the judicial exception and what it indicates. 
Regarding claim 32, Angeletti teaches taking a blood sample for blood culture from patients showing signs and symptoms of systemic inflammatory response (infection) [page 741, left column, fifth paragraph], and measuring (determining) the MR-proADM of patients at admission (T=0) of antibiotic therapy [Abstract]. ProADM is in the blood, as taught by Angeletti, and therefore it is routine and conventional to obtain a blood sample and measure the amount of proADM. Thus, this claim is a necessary part of the data gathering step.  
Regarding claim 33, Angeletti teaches that the level of proADM in a sample is above 1.27nmol/L and that the level of PCT is below 0.12ng/mL [Table 2]. The levels of proADM and PCT are indicative of an initiation or a change of an antibiotic treatment, and therefore is a property of the levels of proADM and PCT themselves. Thus, this claim is generic to the judicial exception and only further describes the judicial exception and what it indicates.
Regarding claim 34, Angeletti does not provide any teachings that the patient has received antibiotic treatment previously, and there is no evidence to the contrary, which supports that the claimed limitation of wherein said patient has not yet received antibiotic treatment is routine and conventional. Therefore, this claim is generic to the judicial exception and only further describes the judicial exception itself.
Regarding claim 36, Angeletti teaches the age and gender of patients [Table 1], supporting that the claimed limitation of additionally determining one or more risk factors, such as age, gender, comorbidities and/or organ dysfunction is routine and conventional. Thus, this claim is generic to the judicial exception and only further describes the judicial exception itself.
Regarding claim 37, Christ-Crain teaches that patients had baseline assessments inclusive of blood tests [page 85, right column, first paragraph] and procalcitonin and C-reactive protein were measured [Table 1] and Pereira teaches that MR-proADM was measured within 12 hours after a first antibiotic dose [page 309, right column, second paragraph] and that the Sepsis-related Organ Failure Assessment (SOFA) score was also calculated [page 309, right column, third paragraph], supporting that the claimed limitations of determining a level of at least one additional biomarker and one clinical score are routine and conventional. The claimed limitation of wherein the level of the at least one additional biomarker and/or the at least one clinical score, and the level of proADM or fragment(s) thereof is indicative of whether an initiation or a change of an antibiotic treatment is required is a property of the levels of the biomarker, clinical score, and proADM themselves. Thus, this claim is generic to the judicial exception and only further describes the judicial exception and what it indicates.

The Court in Ameritox v Millennium 88 F.Supp.3d 885 (2015) determined that while the decision in Mayo tied the notion of well-understood and conventional steps to
"activity already engaged in by the scientific community”, the Court when deciding
Myriad v Ambry couched the question as "techniques that a scientist would have
thought” to use. Thus, the relevant question when determining whether or not
a technique was routine and conventional is not necessarily that the steps were strictly practiced in the art prior to the invention as in Mayo, but whether the techniques are
those that would have been thought of by the artisan given the relevant information.
This conclusion is supported not only by the Ameritox case, but also by the decision in
Ariosa v Sequenom, where the sample was clearly unconventional (maternal plasma
had routinely been disregarded as medical waste) but when provided with information
regarding the natural relationship between cffDNA in maternal plasma and a diagnosis,
the remaining portion of the claim was drawn to no more than "known laboratory
techniques". This is also supported by the decision in Myriad v Ambry, where the probes
for BRCA7 were previously unknown, but represented no more than a standard
technique for detection; "any scientist engaged in obtaining the sequence of a gene in a
patient sample would rely on these techniques”.
	As a whole, considering every step of the most recent guidelines for a proper
§101 analysis, claims 18-19 and 23-37 do not provide significantly more than the recitation of the judicial exception and are thus not patent eligible. 
The instant claims follow the pattern of Julitis (May 2016 guidance) claim 2,
which is ineligible. This is also similar to the fact pattern of the claims at issue in Mayo,
where a drug was administered, the natural metabolites were measured, and a
conclusion was made about treatment efficacy; this was deemed ineligible by the
Supreme Court.
	In Mayo, a level of the metabolite "less than about 230 pmol per 8x 10° red blood
cells [indicated] a need to increase the amount of said drug”. Such claim limitations
were found to be a description of the correlation itself and not “significantly more”. It was
also found that steps prior to this constituted routine data gathering, instructing the artisan to engage in conventional, well-known practices and then "warning" the user of
the implications of the data; this was not eligible in Mayo. Applicant has not invented nor
improved any technology but the claims are directed to the discovery of a natural
phenomenon (the correlation described above) and instructs others to gather the
necessary data using known techniques and then informs others of the implications of
that data.
	Claims 18-19 and 23-37 are directed to the judicial exception itself. Additional elements are deficient because these claims merely describe additional steps to the gathering method or further describe the judicial exception and what it indicates. 
In summary, the above analysis conducted in line with all current guidance
issued by the USPTO sets forth the rationale and evidence for deeming the above
claims patent ineligible. It is appreciated that all inventions at some level embody, use,
reflect, rest upon, or apply a law of nature, natural phenomenon, or abstract idea.
However, the instant claims do co not improve another technology, apply the judicial
exception with any specific machine, transform the gathered data into a different state
or thing, include any limitations which use or apply the exception, add a limitation that is
anything more than what is well-understood, conventional, or routine in the field, or any
other meaningful limitation beyond generally linking the use of the exception to a
particular technological environment. In other words, the claims as a whole instruct a
user to observe proADM peptides in a particular context using conventional
samples and a known methodology because the levels of proADM peptides
inform the relevant audience about a correlation that exists between the gathered data and antibiotic treatment. The added steps of determining levels of additional proteins, biomarkers, or clinical scores are additional data gathering steps and the initiation or change of an antibiotic treatment “based on” the gathered data is no more than instructions to “apply it”. 
Therefore, claims 17-19 and 23-37 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17, 23-26, 28-34 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angeletti (Diagnostic and prognostic role of procalcitonin (PCT) and MR-pro-Adrenomedullin (MR-proADM) in bacterial infections, 2015, APMIS, Volume 123, Pages 740-748). 

Regarding claim 17, 25, 29, 30, and 32 Angeletti teaches taking a blood sample for blood culture from patients suspected of having bacterial infection and showing signs and symptoms of systemic inflammatory response [page 741, left column, fifth paragraph], and measuring the procalcitonin (PCT) and MR-proADM of patients at admission (T=0) of antibiotic therapy [Abstract]. 
Angeletti teaches administering antibiotic treatment and therefore has determined that the patient population is in need of antibiotic treatment. Further, the examiner is interpreting the claim limitation of “wherein the level or proADM or fragments(s) thereof in said sample is indicative of whether an initiation or a change of an antibiotic treatment is required” as being inherent in the teachings of the prior art. The level is indicative of antibiotic treatment, and therefore this is a property of proADM itself. Applicant is reminded that chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)). Further, Angeletti teaches that PCR and MR-proADM levels indicate bacterial infection and contribute to prognosis and antibiotic therapy effectiveness [see Abstract]. Accordingly, a diagnosis of bacterial infection is an indication to start antibiotics. 

Regarding claim 23, Angeletti teaches that MR-proADM was measured at admission to the ward (T=0) [page 741, right column, ninth paragraph]. 

Regarding claim 24, Angeletti teaches that the patient was admitted to the ward (emergency department) [page 741, right column, ninth paragraph]. 

Regarding claim 26, the level is indicative of an initiation or a change of an antibiotic treatment, and therefore this is a property of the level itself. Applicant is reminded that chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)).

Regarding claim 28, Angeletti teaches that the level of proADM in a sample is above 1.27 nmol/L [Table 2]. 
The level is indicative of an initiation or a change of an antibiotic treatment, and therefore this is a property of the level of proADM itself. Chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)).

Regarding claim 31, Angeletti teaches that the level of PCT is above 0.12ng/ml [Table 2]. 
The level is indicative of an initiation or a change of an antibiotic treatment, and therefore this is a property of the level of PCT itself. Chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)).

Regarding claim 33, Angeletti teaches that the level of proADM in a sample is above 1.27nmol/L and that the level of PCT is below 0.12ng/mL [Table 2]. 
The levels are indicative of an initiation or a change of an antibiotic treatment, and therefore is a property of the levels of proADM and PCT themselves. Chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)).

Regarding claim 34, Angeletti does not provide any teachings that the patient has received antibiotic treatment previously, and there is no evidence to the contrary. 

Regarding claim 36, Angeletti determines the age and gender of patients [Table 1]. 
Age and gender are necessarily risk factors.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Angeletti (Diagnostic and prognostic role of procalcitonin (PCT) and MR-pro-Adrenomedullin (MR-proADM) in bacterial infections, 2015, APMIS, Volume 123, Pages 740-748).
Angeletti teaches that MR-proADM was measured at admission (T=0), at 12-24 h (T=1) and in the third and fifth day of antibiotic therapy (T= 3-5) [Abstract]. 
T=1 is detected at 12-24 hours, which a day is inclusive of 0-24 hours, so it is necessarily at T=0 as well. The antibiotic treatment was therefore started immediately after determining the level of proADM. Further, it would nevertheless have been obvious to start treatment immediately after determining the level of proADM if the level indicates a need for antibiotic treatment.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19, 27, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Angeletti (Diagnostic and prognostic role of procalcitonin (PCT) and MR-pro-Adrenomedullin (MR-proADM) in bacterial infections, 2015, APMIS, Volume 123, Pages 740-748), as applied to claims 17-18, 23-26, 28-34 and 36 above, and further in view of Johnson (Intravenous Antibiotics and the Rise of Resistance: A Q&A with Michele Ritter, MD, May 2017, US San Diego Health, Pages 1-3, retrieved from: https://health.ucsd.edu/news/features/pages/2017-05-01-intravenous-antibiotics-q-and-a-ritter.aspx).

The teachings of Angeletti are above. To reiterate, Angeletti teaches taking a blood sample for blood culture from patients showing signs and symptoms of systemic inflammatory response [page 741, left column, fifth paragraph], and measuring the procalcitonin (PCT) and MR-proADM of patients at admission (T=0) of antibiotic therapy [Abstract]. 
Angeletti teaches administering antibiotic treatment and therefore has determined that the patient population is in need of antibiotic treatment. Further, the examiner is interpreting the claim limitation of “wherein the level or proADM or fragments(s) thereof in said sample is indicative of whether an initiation or a change of an antibiotic treatment is required” as being inherent in the teachings of the prior art. The level is indicative of antibiotic treatment, and therefore this is a property of proADM itself. Chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)).

However, Angeletti does not specifically teach that the patient receives intravenous administration of the composition, that the antibiotic treatment that requires initiation or change comprises an initiation of or change to intravenous antibiotic treatment, or that the patient is receiving oral antibiotic treatment and the change of an antibiotic treatment comprises a change in the route of administration of the antibiotic treatment. 

Johnson teaches that intravenous antibiotics are used for very severe infections because they reach tissues faster and at higher concentration than oral antibiotics, intravenous antibiotics can be used for infections in parts of the body where penetration of oral antibiotics is less effective, and intravenous antibiotics are used for infections that are resistant to oral antibiotics [see page 1, first Question and Answer]. 

It would have been obvious to someone of ordinary skill in the art before the effective filing date to deliver the composition by intravenous administration or change the antibiotic treatment from oral administration to intravenous administration because intravenous administration is known in the art to be more effective than oral administration, as taught by Johnson. One of ordinary skill in the art would have been motivated to administer the composition by intravenous administration or change from oral administration to intravenous administration because intravenous administration is more effective. There would be a reasonable expectation of success in administering the composition by intravenous administration because both oral and intravenous administration are known routes of drug administration and therefore changing the route from one to the other would have resulted in the same predicable treatment. 

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Angeletti Diagnostic and prognostic role of procalcitonin (PCT) and MR-pro-Adrenomedullin (MR-proADM) in bacterial infections, 2015, APMIS, Volume 123, Pages 740-748), as applied to claims 17-18, 23-26, 28-34 and 36 above, in view of Christ-Crain (Procalcitonin Guidance of Antibiotic Therapy in Community-acquired Pneumonia, 2006, American Journal of Respiratory Critical Care Medicine, Volume 174, Pages 84-93), and further in view of Pereira (Mid-regional proadrenomedullin: An early marker of response in critically ill patients with severe community-acquired pneumonia, 2016, Portuguese Journal of Pulmonology, Volume 22, Issue 6, Pages 308-314). 

Claims 17-18, 23-26, 28-34 and 36 are anticipated by Angeletti as taught above. 

However, Angeletti does not teach determining a level of at least one additional biomarker or fragment(s) thereof in a sample from said patient, wherein the at least one additional biomarker preferably is lactate and/or C-reactive protein, and/or determining at least one clinical score, wherein the at least one clinical score is preferably SOFA and/or qSOFA.

Christ-Crain teaches that patients had baseline assessments inclusive of blood tests [page 85, right column, first paragraph] and procalcitonin and C-reactive protein were measured [Table 1]. 

Pereira teaches that MR-proADM was measured within 12 hours after a first antibiotic dose [page 309, right column, second paragraph] and that the Sepsis-related Organ Failure Assessment (SOFA) score was also calculated [page 309, right column, third paragraph]. 

	It would have been obvious to someone of ordinary skill in the art before the effective filing date to have determined levels of an additional biomarker, such as C-reactive protein as taught by Christ-Crain and to have determined a clinical score, such as SOFA as taught by Pereira because MR-proADM, C-reactive protein, and SOFA score are all indicators of disease. Therefore, one would be motivated to determine the level of C-reactive protein and the SOFA score in addition to determining the level of MR-proADM in order to have further confirmation of disease presence. The measured levels are indicative of an initiation or a change of an antibiotic treatment, and therefore is a property of the levels of C-reactive protein, SOFA score, and proADM themselves. Chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittney E Donoghue whose telephone number is (571)272-9883. The examiner can normally be reached Mon - Fri 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.E.D./Examiner, Art Unit 1646                                                                                                                                                                                                        
/Adam Weidner/Primary Examiner, Art Unit 1649